Name: Regulation (EEC) No 1031/68 of the Council of 23 July 1968 amending Regulation No 171/67/EEC on export refunds and levies on olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 315 24.7.68 Official Journal of the European Communities No L 177/1 REGULATION (EEC) No 1031/68 OF THE COUNCIL of 23 July 1968 amending Regulation No 171/67/EEC on export refunds and levies on olive oil levies on olive oil provides that the refund applicable to refined olive oil shall be derived from that appli ­ cable to unrefined olive oil ; whereas it has been found in certain cases that this derivation system does not make it possible to take account of all aspects of the actual market situation for the quality of oil to which that derivation is applied; whereas the difference in the treatment accorded these cat ­ egories of oil should therefore be abolished; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/ EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, and in particular Article 18 (2) thereof ; Having regard to Council Regulation No 162/66/ EEC2 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particu ­ lar Article 8 thereof; Having regard to the proposal from the Commission ; Whereas Article 6 (2) of Council Regulation No 171/67/EEC3 of 27 June 1967 on export refunds and HAS ADOPTED THIS REGULATION : Sole Article Article 6 of Regulation No 171/67/EEC is hereby repealed . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1968 . For the Council The President G. SEDATI 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No 197, 29.10.1966, p. 3393/66. 8 OJ No 130, 28.6.1967, p. 2600/67.